UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                            No. 01-11397


                           BRUCE HUNTER,

                                                Plaintiff-Appellee,


                               VERSUS


                       DWAYNE BISHOP; ET AL,

                                                 Defendants,


                           DWAYNE BISHOP,

                                               Defendant-Appellant.



           Appeal from the United States District Court
                for the Northern District of Texas
                            (00-CV-933)
                         September 27, 2002




Before DeMOSS, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

      Defendant Dwayne Bishop, a Dallas city police officer, appeals

the district court’s denial of his motion for summary judgment on


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 1
qualified   immunity   grounds   of       Plaintiff   Bruce       Hunter’s   suit

alleging violations of 42 U.S.C. § 1983.              Hunter’s suit alleges

that Bishop unlawfully detained him; arrested him for assault

without probable cause; used excessive force during the arrest;

maliciously prosecuted him; and otherwise violated his 1st and 4th

Amendment rights under the U.S. Constitution.            Hunter also brings

Texas state law claims alleging assault, battery, false arrest and

false imprisonment.

     We lack jurisdiction to hear an appeal of a denial of summary

judgment on qualified immunity grounds, where the issue is “nothing

more than   whether    the   evidence      could   support    a    finding   that

particular conduct occurred....”           Behrens v. Pelletier, 516 U.S.
299, 313 (1996).       Here, the district court denied Defendant’s

motion for summary judgment on grounds that genuine issues of

material fact exist as to what occurred between Defendant and

Plaintiff which must be resolved before the court could determine

whether Defendant is immune from suit.         Because this determination

was merely one of “evidentiary sufficiency,” we lack jurisdiction

to hear Defendant’s appeal.

     Defendant’s appeal is DISMISSED.




                                      2